Case 0:19-cv-61162-BB Document 15 Entered on FLSD Docket 07/17/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-61162-BLOOM/Valle

 PATRICIA KENNEDY,

        Plaintiff,

 v.

 BHANUBEN G. PATEL d/b/a WESTERN
 MOTEL,

       Defendant.
 ________________________________/

            ORDER GRANTING MOTION FOR ENTRY OF DEFAULT JUDGMENT

        THIS CAUSE is before the Court upon Plaintiff Patricia Kennedy’s (“Plaintiff”) Motion

 for Entry of Judgment After Default and Verified Application for Attorney Fees, Costs, Expert

 Fees and Litigation Expenses, ECF No. [13] (the “Motion”). The Court is fully advised after

 careful review of the Motion, the record, and the applicable law. For the reasons that follow,

 Plaintiff’s Motion is granted as to the request for Default Judgment. Plaintiff’s application for

 attorneys’ fees and costs is referred to Magistrate Judge Alicia O. Valle for a Report and

 Recommendations.

        On May 8, 2019, Plaintiff filed the instant action for injunctive relief pursuant to the

 Americans With Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., against Defendant

 Bhanuben G. Patel (“Defendant”) as lessee or operator of the subject property, Western Motel

 located at 1207 South Second Street, Folkston, Georgia. ECF No. [1] (the “Complaint”). Service

 of the summons and Complaint was executed on June 3, 2019. ECF No. [8]. On June 28, 2019,

 the Clerk entered default against Defendant. ECF No. [10]. Plaintiff filed the instant Motion on

 July 12, 2019. ECF No. [14].
Case 0:19-cv-61162-BB Document 15 Entered on FLSD Docket 07/17/2019 Page 2 of 3
                                                              Case No. 19-cv-61162-BLOOM/Valle


        If a defendant fails to plead or otherwise defend a complaint filed against it, the Clerk of

 Court may enter a default against that party. See Fed. R. Civ. P. 55(a). Once a default is entered,

 a plaintiff may seek entry of a default judgment against the defaulting defendant. See Fed. R. Civ.

 P. 55(b). By defaulting, a defendant is taken to admit the well-pleaded allegations of fact in a

 plaintiff’s complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307

 (11th Cir. 2009) (quoting Nishimatsu Const. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206

 (5th Cir. 1975)). Although facts are admitted as true, conclusions of law are not; a sufficient basis

 to state a claim must still exist in the pleadings before a court may enter a default judgment.

 Nishimatsu Const. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975))

        A plaintiff alleging Title III ADA discrimination must allege that (1) he is a disabled

 individual; (2) the defendant owns, leases, or operates a place of public accommodation; and (3)

 the defendant discriminated against the plaintiff within the meaning of the ADA. 42 U.S.C. §

 12182(a). Here, Plaintiff alleges that he suffers from a qualified disability and requires the use of

 assistive devices for mobility. ECF No. [1] at ¶ 1. Plaintiff alleges that Defendant is the lessee or

 operator of Western Motel located at 1207 South Second Street, Folkston, GA, which is a place of

 public accommodation. Id. at ¶ 3. Plaintiff alleges that Defendant, in violation of 42 U.S.C.

 §12181 et seq., and 28 CFR 36.302 et. seq., is discriminating against the Plaintiff due to violations

 related to its online reservation system on website that it operates, controls, or maintains. ECF

 No. [1] at ¶ 8. Furthermore, Plaintiff intends to revisit Defendant’s websites and/or online

 reservation system in the near-future. Id. at ¶ 10. Due to Defendant’s failure to rectify the

 violations, Plaintiff continues to suffer from discrimination and injury. Id. at ¶¶ 11, 12.

        Pursuant to these allegations, Plaintiff has clearly stated a claim for relief under the ADA,

 entitling her to corresponding injunctive relief. See Nolamas v. Seahorse NB, LLC, 444 F. App’x



                                                   2
Case 0:19-cv-61162-BB Document 15 Entered on FLSD Docket 07/17/2019 Page 3 of 3
                                                                Case No. 19-cv-61162-BLOOM/Valle


 412, 416 (11th Cir. 2011) (citing 42 U.S.C. 12182(a)) (“To state a claim under the ADA a plaintiff

 must allege (1) she is an individual with a disability; (2) the defendant owns, leases, or operates a

 place of public accommodation; and (3) the defendant discriminated against the plaintiff within

 the meaning of the ADA.”). Following Defendant’s default, Plaintiff has proved each element of

 a Title III claim and is entitled to the injunctive relief sought.

         Accordingly, it is ORDERED AND ADJUDGED that:

         1. The Motion, ECF No. [13], is GRANTED as to Plaintiff’s request for Default

              Judgment;

         2. Pursuant to Fed. R. Civ. P. 58, the Court will separately enter Default Final Judgment.

         3. Pursuant to 28 U.S.C. § 636 and Local Magistrate Judge Rule 1, Plaintiff’s application

              for attorneys’ fees and costs to is REFERRED to Magistrate Judge Alicia O. Valle for

              a Report and Recommendations.

         DONE AND ORDERED in Chambers at Miami, Florida, on July 17, 2019.




                                                             _________________________________
                                                             BETH BLOOM
                                                             UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Bhanuben G. Patel d/b/a Western Motel
 1207 South Second Street
 Folkston, GA 31537




                                                     3
